Name: Council Regulation (EEC) No 1000/82 of 26 April 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago and the Republic of Uganda on the guaranteed prices for cane sugar for 1981/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/2 Official Journal of the European Communities 1 . 5 . 82 COUNCIL REGULATION (EEC) No 1000/82 of 26 April 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius , the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago and the Republic of Uganda on the guaranteed prices for cane sugar for 1981/82 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Barbados, the People s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Repub ­ lic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago and the Republic of Uganda on the guaranteed prices for cane sugar for 1981 /82, is hereby approved on behalf of the Community. The text of this Agreement is attached to this Regula ­ tion . Having regard the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Protocol 7 on ACP sugar, annexed to the Second ACP-EEC Convention (*), is implemented in the context of the management of the common organization of the sugar market ; Whereas it is appropriate to approve the Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the States referred to in Protocol 7 on ACP sugar and the Republic of Surinam on the guaranteed prices for cane sugar for 1981 /82, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters between the European Economic Community and This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS (&gt;) OJ No L 347, 22. 12. 1980, p . 1 .